Citation Nr: 1715363	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-19 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include, psychosis, depression, anxiety, bipolar disorder, substance induced mood disorder, and organic brain dysfunction.

2.  Entitlement to service connection for alcoholism and drug dependence.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for chronic knee pain.

6.  Entitlement to service connection for a left ankle disability.  

7.  Entitlement to service connection for elbow pain.

8.  Entitlement to service connection for anal rash, also claimed as anal bleeding and anal warts. 
9.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to March 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2016, this matter was remanded to afford the Veteran a videoconference hearing before the Board.  Following the Board's remand, the Veteran was provided notice of the hearing, but failed to appear, and has not filed a motion for a new hearing date.  Accordingly, the case will be processed as if the Veteran withdrew his hearing request. 38 C.F.R. § 20.702(d) (2016).

In reaching this decision the Board notes that in the normal course of events, it is the burden of the Veteran to keep the VA apprised of his or her whereabouts.  If the Veteran does not do so, there is no burden on the VA to "turn up heaven and earth" to find him or her.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In this case, however, the RO sent the notice to his last known address.  Thus, it appears clear to the Board that this address qualified as his latest address of record and notice of his Board hearing was sent thereto.

In a January 2017 letter, the Veteran's attorney informed VA that he was withdrawing from the case.  The letter indicates that the Veteran was informed of the withdrawal.  In an March 2017 letter to the attorney, with a copy to the Veteran, the Board found good cause for the withdrawal.  As there is no indication that the Veteran has appointed new representation, he is considered unrepresented in these matters.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran has filed for service connection of a psychiatric disability, and the record discloses variously assessed psychiatric disabilities.  The Board has attempted to characterize the issue on appeal to sufficiently encompass them all.  Likewise, as the record reflects that, with respect to the lower extremities, the Veteran seeks service connection for bilateral knee pain, as well as disability of the left ankle, the Board has included a separate issue addressing the left ankle.  Id.  

The issues of entitlement to service connection for an acquired psychiatric disability, to include, psychosis, depression, anxiety, bipolar disorder, substance induced mood disorder, and organic brain dysfunction, entitlement to service connection for alcoholism and drug dependence, entitlement to service connection for bilateral hearing loss disability, entitlement to service connection for tinnitus, entitlement to service connection for chronic knee pain, entitlement to service connection for a left ankle disability and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran has a disability of the elbows, to include enthesophyte at the right triceps tendon insertion, attributable to service.


CONCLUSION OF LAW

Service connection for disability of the elbows is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in February 2011, April 2011, and , July 2011.  

VA has obtained the Veteran's service records and assisted the Veteran in obtaining evidence.  Here, no VA examination is necessary to address the claim for service connection of any elbow disability.  There is sufficient evidence of record and, as discussed below, no competent or probative indication that the Veteran's presently assessed right elbow disability is attributable to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis or psychosis become manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims entitlement to service connection for elbow pain.  There is no specific documented history of injury to the elbows in service, although at separation the Veteran apparently reported pain in the right upper extremity after he bumped into a railing.  A soft tissue injury was assessed at that time.  Examination reflected otherwise normal upper extremities.  

A March 2011 Atlanta VAMC intake note reflects complaints of knee and elbow pain.  Right knee and elbow pain were assessed.  X-rays were obtained, and they reflected a small enthesophyte at the right triceps tendon insertion.  Enthesopathy is "[a] disease process occurring at the site of insertion of muscle tendons and ligaments into bones or joint capsules."  Stedman's Medical Dictionary, loc. 294790, Westlaw (database updated November 2014).  Enthesis is a "[c]ondition occurring at the insertion of muscles where recurring concentration of muscle stress provokes inflammation with a strong tendency toward fibrosis and calcification."  Stedman's Medical Dictionary, loc. 294770, Westlaw (database updated November 2014).  

Entitlement to service connection for an elbow disability is denied.  A review of the Veteran's service records, as noted, documents a history of soft tissue injury at separation in 1986.  However, after that it is not until 2011 that there appears a report of elbow pain and the assessment of right elbow enthesophyte.  The Veteran vaguely relates his present elbow pain to service, however no otherwise competent evidence indicates that this disability is related to, or incurred in, service.  The history of soft tissue injury at discharge is noted; however, neither the record nor the Veteran's lay assertions indicate any continuing symptoms from the injury.  The Veteran is not competent to relate a disability assessed 35 years following service to the remote instance of soft tissue injury in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no competent evidence to indicate that any disability of the elbows, to include the right elbow enthesophyte, was incurred in service, or that it is otherwise attributable thereto.  Accordingly, entitlement to service connection for an elbow disability, to include right elbow enthesophyte is denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for disability of the elbows is denied.


REMAND

Acquired Psychiatric Disability and Alcohol and Drug Dependence

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).



In support of his claims of entitlement to service connection for an acquired psychiatric disability, including alcoholism and drug dependence, the Veteran was afforded a VA examination in July 2011.  A review of the examination report and record shows that the Veteran's service treatment records were not available to the examiner that conducted the examination.  Thus, the examination report will be returned for clarification.  38 C.F.R. § 4.2.

Anal Rash, Claimed as Anal Bleeding and Anal Warts

In April 2012, the Veteran was afforded a VA examination to address his claim for service connection of anal rash, also claimed as anal bleeding and anal warts.  A review of the examination report and record shows that the Veteran's service treatment records were not available to the examiner that conducted this examination.  Accordingly, the report is returned for clarification.  38 C.F.R. § 4.2.

Bilateral Hearing Loss and Tinnitus

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has bilateral hearing loss and tinnitus incurred in or attributable to service.  A review of his service treatment records discloses no indication of hearing loss reports, or assessment of hearing loss and tinnitus.  

Upon enlistment examination in March 1982, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
Zero
5
Zero
LEFT
5
Zero
Zero
Zero
Zero

Upon examination at separation in March 1986 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
Zero
Zero
Zero
LEFT
20
15
15
15
20

Following service, there is no evidence of any bilateral hearing loss or tinnitus until the Veteran filed his claims in 2011.  In furtherance of substantiating his claims, he was afforded a VA examination in May 2012.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
10
10
25
30
Pure tone averages were 6.25 for the right ear and 18.75 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right and 94 percent in the left ear.  These audiometric testing results do not meet VA's requirements for considering hearing loss a disability for both ears.  38 C.F.R. § 3.385.  Subsequent records do not document any such audiometric test results.

Notably, the May 2012 VA examiner assessed "clinical" hearing loss.  She also associated the Veteran's tinnitus thereto, noting that he had offered an onset of tinnitus in 2007. 

The examiner's opinion indicates that the Veteran has tinnitus related to some degree of hearing loss, notwithstanding that it may not be to a level considered a disability for VA purposes.  The examiner did not seem to have the benefit of the service records, and the audiograms outlined above, noting that "without military records to compare" she could not determine if there was any significant change in hearing.

Here, the examination is not fully informed.  See Barr, Stefl, supra.  The examiner did not have the benefit of the Veteran's service records.  Despite the fact that the Veteran may not have been assessed as having bilateral hearing loss per 38 C.F.R. § 3.385 in April 2012, service connection for tinnitus could be substantiated as related thereto.  Thus, the examination report will be returned for clarification.  38 C.F.R. § 4.2.

Knees and Left Ankle

The Veteran initially claimed entitlement to service connection for arthritis of his knees, but did not mention the ankles.  The service records reflect a singular instance of left ankle and foot pain with the assessment of soft tissue injury in August 1985.  

In May 2012 VA obtained examination, resulting in assessment of DJD of the left knee.  The examiner checked a box indicating an unfavorable etiological opinion, yet commented that the Veteran's left ankle injury in service at least as likely as not resulted in an altered gait and ultimately the left knee arthritis.  However, the examiner did not assess any disability of the left ankle.  Service connection has not been established for any left ankle or foot disability, and there is no assessment thereof in the records before the Board.  The examiner did not appear to have the benefit of the claims file.  The examination report is thus in need of clarification, to the extent possible.  38 C.F.R. § 4.2.

The Board also notes that the claim of entitlement service connection for disabilities of the knees are inextricably intertwined with the claim for service connection of a left ankle disability remanded, and must be deferred pending readjudication of that claim.  Likewise, the Board will defer adjudication of the TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the same examiner that conducted the July 2011 psychiatric examination, if possible, for an addendum opinion.  The claims file must be made available to and reviewed by the examiner.  If that examiner is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate medical professional for the requested addendum opinion.

The examiner is asked to address, based upon a full review of the claims file, including the Veteran's service medical records, whether it is at least as likely as not (a 50 percent or greater probability) that an acquired psychiatric disability, to include, psychosis, depression, anxiety, bipolar disorder, substance induced mood disorder, and organic brain dysfunction, had its onset in service or is otherwise related to service.  


If the examiner finds that any claimed disorder found to be present, is the result of an alcohol or drug abuse disability in service, then the examiner must opine as to whether it is at least as likely as not that such alcohol or drug abuse disability was acquired as secondary to (caused by), or as a symptom of, a psychiatric disorder that began in service, or that is otherwise attributable thereto.

The addendum report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Return the file to the examiner that provided the April 2012 opinion regarding the Veteran's claimed anal rash, also claimed as anal bleeding and anal warts, for an addendum opinion.  The claims file must be made available to and reviewed by the examiner.  If that examiner is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate medical professional for the requested addendum opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability of the rectum/anus is related to the Veteran's active service.

The addendum report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Return the claims file to the same examiner that conducted the May 2012 audiologic examination, if possible, in order to obtain an opinion on the etiology of the Veteran's tinnitus.  The claims file must be made available to and reviewed by the examiner.  If that examiner is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate medical professional for the requested addendum opinion.

The examiner is asked to address, based upon a full review of the claims file, including the Veteran's service medical records, whether it is at least as likely as not that the Veteran's tinnitus is attributable to service, to include any possible "clinical" hearing loss, i.e. not to a level required under 38 C.F.R. 3.385, also at least as likely as not attributable to service.  

The addendum report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Return the file to the examiner that provided the May 2012 opinion regarding the Veteran's knees and left ankle for an addendum.  The claims file must be made available to and reviewed by the examiner.  If that examiner is unavailable, the claims file and a copy of this remand should be forwarded to another appropriate medical professional for the requested addendum opinion.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disability left ankle is related to the Veteran's active service.  Consideration should be given to August 1984 soft tissue injury to the left ankle, and the examiner must, if possible, diagnose a disability from their review of the record.

The addendum report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


